Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed December 02, 2020. As filed, claims 1-11 are pending. 
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The 35 U.S.C. § 103 rejection of claims 1-11 over JP 2011/016123 A, Jan. 27, 2011 by Yasunisa et al. and US 8,114,255 B2 Feb.14, 2012  and further in view of Sato et al. Microporous and Mesoporous Materials is withdrawn per arguments submitted by Applicants.  
Applicant's arguments that “the'123 publication recognizes that a thin membrane of A-type zeolite belonging to an LTA-type zeolite is a zeolite membrane with excellent permeability and separability and that this A-type zeolite membrane has been already practically used for the selective removal of water from an aqueous solution of alcohol to concentrate alcohol. However, it offers a chabazite-type zeolite membrane mentioned in the claims thereof so as to improve defects of the conventional zeolite membranes because of the problem that LT A is decomposed by acidic aqueous solution and by high-temperature steam (paragraph [0008]). Even if "the fact that an LTA-type zeolite membrane can be used for selective removal of water from aqueous solution of alcohol" is mentioned in the background art of the '123 publication, a person skilled in the art would not have been motivated to use the LTA-type zeolite membrane described as 
Allowable Subject Matter
Claims 1-11 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method of concentration ethanol by introducing a hydrous ethanol into a membrane separation unit that comprises a zeolite membrane comprising a zeolite with an SiO2/Al2O3 molar ratio of 5 to 15 to obtain a concentrated ethanol of at least 80% ethanol and wherein the membrane separation unit has permeation flux of water of 0.1kg/m2h; and dehydrating the concentrated ethanol is novel and non-obvious over the prior art. 
The closest prior art is JP 2011/016123 A, Jan. 27, 2011 by Yasunisa et al  of record which teaches chabazite-type zeolite membrane, a polycrystalline thin film of zeolite formed on a porous base board and zeolite membranes separations were conducted with aqueous solutions of ethanol of concentration of up to 99.5 wt%.
The reference does not teach separation of concentrated ethanol obtained from fermentation and separated with CHA-type zeolite membrane is subsequently dehydrated with LTA-type zeolite membrane.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622